Title: John Quincy Adams to Abigail Adams, 25 April 1795
From: Adams, John Quincy
To: Adams, Abigail


          
            N. 5.
            My dear Madam.
            The Hague April 25. 1795.
          
          Your favour of Novr: 26. Was not quite five months in reaching me. I received it about a week since, and as the first direct

communication from you, since we sailed it was peculiarly acceptable, though it had been so long on the way.
          You have received before this time I presume, my letter of Feby: 12. at least you are informed of the great changes which have taken place in the Government of this Country since our arrival.
          The public tranquility has not been for a moment interrupted. The order and discipline of the french troops is above all praise. The parties within are more bitter than ever against each other, and but for a little superintendance, they would have been at work long ago. But as the friends and Allies of the Batavian People, have a very particular regard for them, they advise them in the most persuasive manner not to come to any extremities among themselves. So that in truth the greatest partizans of the Old Government, are those who are under the greatest obligations to the French.
          It has not been without difficulty that the ardour of the popular Societies has been suppressed by the superior energy of their new Ally’s friendly counsels. These popular Societies, seem destined every where to grow as a monstrous wen upon the body of Liberty. In this Country there is scarce a town or village ever so small in which they have not sprung up since the Revolution; but hitherto they have been harmless, because they have been impotent. When the french armies entered the Province of Holland the Commissioners of the Convention published a proclamation promising to respect the Independence of the Batavian People; but declaring at the same time, that they would repress all excesses between the inhabitants. The only occasions upon which they have been obliged to carry this determination into effect has been furnished by the popular Societies.
          It has been more than once proposed to me, and even urged upon me, to become a member of that which has been formed in this place. I have excused myself upon the ground of being a stranger, and of the impropriety which I should commit, in taking any part personally in the politics of the Country. This answer has been sufficient, but not satisfactory. The Patriots here say they are our only friends: That the Orange party detest us, and therefore that we are not equitable in preserving a neutrality between them.
          As to the dispositions of the Orangists, there is too much truth in the assertion of their adversaries. The Court party, and all the former governing party here, never look upon the United States but with eyes of terror and aversion sometimes shaded with a veil of affected indifference, and sometimes attempted to be disguised under

a mask of respect and veneration.— I speak not of an universal sentiment. There are exceptions, among the thinking and respectable part of the Faction; but my reference is to the general sentiment of that class. I have had repeated opportunities of observing it, and if the situation of the whole party had been such as to admit of any sentiment relative to them, but compassion, I believe I should have been disposed before this to return them all their gall, and to exult in the foundation of their fears. But their humiliations from the time when I arrived to this day, have been such as would disarm any enmity but that of party. I have therefore invariably avoided every act that could be charged with partiality favourable to the patriots or against the others: not from regard to them, but to my own Duty.
          It was therefore unnecessary for me to look for motives to justify my refusal, to the principles upon which I have an aversion to political popular Societies in general. To destroy an established power these Societies are undoubtedly an efficacious instrument. But in their nature they are fit for nothing else; and the reign of Robespierre has shewn, what use they make of power when they obtain its exercise.
          While I am writing I receive your favour of January 10th: and am somewhat surprized that you had then received no letters from us. Indeed we have been informed that one of the vessels by which we wrote from England, was soon after she sailed wrecked upon the English coast, and we suppose our letters must have been lost.
          Your short extracts from the poem published in the Orrery gave me much gratification. It did not assuredly proceed from the same pen as the few sketches which were communicated to you just before we sailed. I am suspicious however that the conjectures respecting the author (or authoress) are erroneous. And if there are no traces of discovery but mere conjecture, I am very confident that the writer will remain unknown. If I mistake not it is a person upon whom the public suspicion would not easily fall.
          To write constantly about the news of the day is always tedious, and in all probability I can tell you nothing, but what will be known to you before the receipt of my Letter. The Peace between France and Prussia, which has already taken place, and that with Spain, said to be on the point of conclusion are the most important events of the present time. Luxemburg & Mentz are besieged by the french, but the action of the armies is languishing, and it is supposed that Italy is to become the most important seat of war.
          The scarcity of provisions is excessive in almost every part of

France. And this circumstance is the cause or pretext of constant commotions and agitations in many of the departments and in Paris. The Convention as yet however stand their ground; the Jacobin party apparently weakens from day to day. They may be restored however by an explosion. Our American Jacobins I imagine will be puzzled to fix upon their creed as to french affairs. I question whether they will give at full length the debates in the Convention of the present time. If they do, you will perceive that Jacobin Clubs, Sans culottism, Démagogie, (if we have no word to express this idea, it is not for want of the thing) and all the madness and all the hypocrisy, which it was so long a fashion to profess and to admire, are now rated at their true value. There is however one fundamental political error, from which France has not yet recovered; It is the unqualified submission, and the unwise veneration for the opinion publique, which is in its nature inconsistent with any regular permanent system of government or of policy. Until they have the courage to explode this doctrine, they will not only be without a constitution, but totally destitute of the means of forming one.
          I have not yet received a line from my father since we left America. I have written to him repeatedly, and hope that in general my letters in going having been more expeditious than those which have been coming to me. Hitherto we have been here in a kind of imprisonment, which has secluded us from the intercourse of our friends. In future we hope to be more fortunate.
          Your affectionate Son
          
            John Q. Adams.
          
        